Citation Nr: 1308111	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  06-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond October 1, 2003 for education benefits under the provisions of Chapter 30, Title 38, United States Code. 


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 17, 1973 to October 29, 1985 and from September 1, 1987 to September 30, 1993.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.  

In November 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his education folder.

In July 2008, the Board remanded this matter to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a September 2009 hearing.  A transcript of that hearing has been associated with his education folder.

The evidence reflects that several service organizations have possibly represented the Veteran at different times.  In a January 2013 letter, the Board notified the Veteran of his right to representation, requested that he clarify his choice of representation, and notified him that if a response was not received within 30 days his appeal would be adjudicated with the assumption that he wished to represent himself.  The letter was sent to the Veteran's address of record and was not returned as undeliverable.  The Veteran did not respond to the January 2013 letter.  The Board therefore must conclude that he is not represented.


REMAND

As applicable to this case, the general rule with regard to Chapter 30 education assistance benefits is that VA will not provide basic educational assistance or supplemental educational assistance to a veteran beyond 10 years from the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031(a) (West 2002);  38 C.F.R. § 21.7050(a) (2012).

Exceptions to this rule provide that the 10-year period can be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after his last discharge or release from active duty, (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. 
§§ 21.7050(f), (g), 21.7051(a), 21.7135(s) (2012).

The Veteran's periods of active duty were from September 17, 1973 to October 29, 1985 and from September 1, 1987 to September 30, 1993.  Therefore, his delimiting date was set as October 1, 2003.  He submitted a timely request for an extension of the delimiting date in July 2003.  

The Veteran contends that he is entitled to an extension of the delimiting date for his Chapter 30 education benefits because, among other reasons, he was prevented from completing his chosen program of education before the expiration of the 10-year period because of various physical disabilities.  Specifically, he has reported that he was treated for hypothyroidism, pneumonia, an umbilical hernia, and Hodgkin's disease in the years since his military service.  He claims that he was unable to enroll in school during the period from October 1993 to October 2000 due to the treatment received for these disabilities and their associated symptoms, including fatigue.  However, the Veteran has provided some inconsistent statements concerning his education history.

In January 2005, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for records pertaining to treatment for Hodgkin's lymphoma from Dr. Ehlers in Tustin, California during the period from October 1993 to October 2000.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2012).  These steps have not yet been taken with respect to the identified treatment records from Dr. Ehlers.  As such records reportedly relate to treatment for a disability that the Veteran contends prevented him from pursuing his chosen course of education and were apparently prepared during the period that he was reportedly unable to attend school, they are directly relevant to the issue on appeal.  Thus, a remand is necessary to attempt to obtain these records.

Moreover, the Veteran has been granted service connection for Hodgkin's disease and hypothyroidism, among other disabilities.  Thus, his claims folder likely contains records that are relevant to the education issue that is on appeal.  Therefore, the claims folder should be obtained and associated with the education folder upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the education folder the Veteran's claims folder.  

All efforts to obtain these records must be documented. Such efforts shall continue until the claims folder is obtained or it is reasonably certain that it does not exist or that further efforts to obtain it would be futile.

2.  The Veteran should be asked to complete an authorization for VA to obtain all records of his treatment received from Dr. Ehlers.  All efforts to obtain these records must be documented.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran shall be notified of the putative records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  

3.  If the benefit sought on appeal remains denied, the agency of original jurisdiction shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

